05/12/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 18-0500



                              No. DA 18-0500

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DAVID DEAN KOMEOTIS,

           Defendant and Appellant.




                                  GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 22, 2020, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   May 12 2020